DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-10 and 12 are allowed.
Claims 5 and 11 were cancelled by the applicant.
The following is an examiner’s statement of reasons for allowance: Chiu, Dai and Lee appear to be the closest prior arts on record. Regarding independent claims 1 and 7, Chiu discloses a method and system extracting appearance features of an image, extracting semantic features of the image, fusing the extracted appearance features and semantic features, pooling and projecting the fused features into a semantic embedding space having been trained using fused appearance and semantic features of images having known locations, computing a similarity measure between the projected fused features and embedded, fused appearance and semantic features of images, and predicting a location of the image associated with the projected, fused features. Dai discloses multitask network cascades for instance-aware semantic segmentation. Dai teaches a model that consists of three networks, respectively differentiating instances, estimating masks, and categorizing objects. Lee discloses a method receiving input feature information, indicating whether each of a plurality of input features of an input feature map includes a non-zero value, and weight information, indicating whether each of a plurality of weights of a weight map includes a non-zero value, and configured to determine input features and weights to be convoluted, from among the plurality of input , inter alia, wherein the processor is further configured to sequentially multiply each of the feature channel maps by each of the feature values in order to output the weighted feature map.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664